Citation Nr: 0018196	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed plantar 
warts of the right foot.  

2.  Entitlement to service connection for claimed 
hemorrhoids.  

3.  Entitlement to service connection for claimed atrophy of 
the right testicle.  

4.  Disagreement with the initial 30 percent rating assigned 
for the service-connected post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 1993, when he withdrew his claim for 
service connection for hepatic dysfunction.  



REMAND

The veteran alleges that his service-connected PTSD is more 
severe than the currently assigned 30 percent rating 
reflects.  The Board notes that service connection also has 
been granted for the residuals of shrapnel wound of the head, 
including headaches.  

On VA examination in October 1992, the diagnosis was that of 
chronic severe PTSD.  

The most recent VA examination was conducted in March 1999.  
The veteran reported that he had last worked in 1997 and that 
headaches had caused him to miss excessive time from work, 
including leaving the work place.  He also reported that he 
had been frequently confrontational and threatening with co-
workers and resented authority and criticism of his 
supervisors.  The diagnosis was that of PTSD and the Global 
Assessment of Function Scale score for PTSD was 60.  The 
examiner noted that the veteran's PTSD severely limited his 
goal directed activity and that his disturbances prevented 
him from working effectively at that time.  

The Board finds that the veteran's claim for an increased 
rating is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that the medical evidence is inconsistent for 
the purpose of evaluating the severity of the service-
connected PTSD and that another VA examination is necessary.  
In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records for review.  

The Board notes that the rating schedule criteria for 
evaluating psychiatric disorders changed on November 7, 1996.  
When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran is seeking service connection for plantar warts 
of the right foot, hemorrhoids and atrophy of the right 
testicle.  In November 1993, he testified that, in Vietnam, 
he first had right foot warts that he treated the warts 
himself by cutting them off.  He testified that the warts 
have had a tendency to regrow since that time.  He also 
testified that the hemorrhoids had developed about six months 
after his discharge from service.  He asserts that atrophy of 
the right testicle is related to his active service.  

The veteran's assertions are not probative as a layperson is 
not competent to proffer an opinion regarding questions of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran should be provided an 
opportunity to provide medical evidence to support his 
assertions.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).  In addition, the RO should attempt to 
obtain any pertinent treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
health care providers who have treated 
him for the claimed plantar warts of the 
right foot, hemorrhoids and atrophy of 
the right testicle since service and his 
service-connected PTSD since March 1999.  
The veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertions that he has 
disability manifested by plantar warts of 
the right foot, hemorrhoids and atrophy 
of the right testicle due to disease or 
injury which was incurred in or 
aggravated by service.  After securing 
the necessary releases, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record, to include all VA 
outpatient records.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examine should report a 
full multiaxial diagnosis, to include a 
GAF Scale score on Axis V.  In addition, 
it is requested that the examiner offer 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims, to include 
consideration of both old and new rating 
criteria for psychiatric disorders.  If 
any action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


